Citation Nr: 1442341	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a skin disability, manifested as tinea pedis and onychomycosis of the feet.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy prior to February 9, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  An October 2006 decision of the VA RO granted service connection for diabetic retinopathy with an initial evaluation of 10 percent effective February 11, 2004.  A December 2006 decision of the VA RO granted service connection for tinea pedis and onychomycosis of the feet with an initial evaluation of 0 percent effective February 11, 2004.  

In July 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, D.C.; a transcript of that hearing is of record.

During the course of the appeal, by rating decision in July 2012, the RO granted an increased 20 percent disability rating for diabetic retinopathy, effective from February 9, 2012.  However, inasmuch as a higher rating is available for diabetic retinopathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Board denied the claims for higher ratings for a skin disability of the feet and diabetic retinopathy.  The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The issues of entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Subsequent to issuance of the joint motion, in August 2014, the Veteran specifically requested that his case be sent back to the agency of original jurisdiction (AOJ) for development and re-adjudication in accordance with the terms of the joint motion.  As such, in accordance with the Veteran's wishes, the case will be remanded to the AOJ to afford the Veteran his requested due process.

Concerning the claim for an increased rating for a skin disability, manifested as tinea pedis and onychomycosis of the feet, the Veteran's attorney has indicated that the Veteran has received additional treatment from a private physician, J.S., M.D., in West Orange, New Jersey.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, after obtaining any necessary updated authorization from the Veteran, the relevant records from J.S., M.D., should be obtained and associated with the claims file.

Additionally, the need for this treatment from a private physician for the Veteran's skin suggests that the service-connected skin disability has increased in severity since the Veteran's last VA compensation and pension skin examination in February 2012.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  As such, after obtaining the Veteran's treatment records, the Veteran should be afforded an updated VA skin examination that reflects the current symptomatology reflected by his skin disability.  

Concerning the claim for an increased rating for diabetic retinopathy, the Veteran underwent VA compensation and pension eye examination in February 2012.  In the March 2012 joint motion, the parties pointed out that 38 C.F.R. § 4.76(a) requires that eye evaluations include measurements of corrected and uncorrected vision.  They noted that although the February 2012 examination contains uncorrected and corrected distance vision measurements, it only contained corrected near vision measurements.  While the Veteran was afforded another eye examination in August 2014, again the Veteran's uncorrected near vision measurements were not recorded.  As neither examination contained uncorrected near vision measurements, the February 2012 eye examination did not fully comply with the requirements of 38 C.F.R. § 4.76(a).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the February 2012 eye examination did not comply with the relevant regulations, remand is required to afford the Veteran a new VA eye examination for adjudicatory purposes.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records, to specifically include any relevant records from J.S., M.D., in West Orange, New Jersey.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected skin disorder of the feet.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder of the feet.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, by the Veteran's service-connected skin disorder of the feet.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.  

The examiner should also note whether the Veteran has received systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period, for his service-connected skin disorder only.  If the Veteran has received systemic therapy, such as corticosteroids, then the examiner should indicate the total duration of such therapy during the past twelve months.

The examiner should also take into account whether and to what extent the Veteran's service-connected skin disorder is affected by any nonservice-connected skin disorder and report any such findings in detail.

Any and all opinions must be accompanied by a complete rationale.

3.  Then, afford the Veteran with an ophthalmological examination by an appropriate physician to determine the severity of his service connected diabetic retinopathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should report all current manifestations of the Veteran's diabetic retinopathy. 

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria. 

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.  In accordance with 38 C.F.R. § 4.76(a), the examination report must include measurements of both corrected and uncorrected distance and near vision using Snellen's test type or its equivalent.

The examiner is also requested to review the Veteran's prior treatment records and offer a retrospective opinion regarding whether the March 2004 recording of visual acuity of 20/400 in the right eye and 20/30 in the left eye by Dr. C. represents either an acute exacerbation or a sustained increase in the Veteran's visual symptoms.

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder. 

4.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for increased rating based on a de novo review of the record.  In connection with the claims for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



